Cook, J.,
dissenting. The applicable statute of limitations, not the release obtained by MetroHealth Medical Center (“MetroHealth”) in connection with its settlement, “extinguished” any potential liability on the part of Hoffmann-La Roche (“Hoffmann”) for Linda Carr’s death within the meaning of former R.C. 2307.31(B). Accordingly, I respectfully dissent from the majority’s conclusion that MetroHealth possesses a statutory right to seek contribution from Hoffmann.
A joint tortfeasor’s right to seek contribution from others who may be liable for the victim’s injury is derived solely from statute. Former R.C. 2307.31(B) foreclosed a settling tortfeasor from seeking contribution from any other tortfea*218sor whose potential liability for “the injury or loss to person or property or the wrongful death is not extinguished by the settlement * * *.” (Emphasis added.)
In interpreting a statute, courts must first look to its language to determine what the legislature intended. Slingluff v. Weaver (1902), 66 Ohio St. 621, 64 N.E. 574, paragraph two of the syllabus. Words and phrases of the statute must be read in context and accorded their common usage. R.C. 1.42. The common usages of “extinguish” and “liable” are accurately set forth by the Huron County Court of Appeals in the following passage from Nationwide Ins. Co. v. Shenefield (1992), 85 Ohio App.3d 563, 567-568, 620 N.E.2d 866, 869:
“In common usage, ‘extinguish’ is defined, among other things, as ‘bring to an end,’ ‘to reduce to silence or ineffectiveness’ and ‘to cause to be void: NULLIFY.’ Webster’s Ninth Collegiate Dictionary (1990) 440. ‘Liability’ is a legal term which can be broadly defined, as in this case, as ‘responsibility for torts.’ Black’s Law Dictionary (5 Ed.1979) 823. One who is ‘liable’ is ‘responsible,’ ‘chargeable’ or ‘answerable.’ Id. at 824. Certainly, a successful demonstration of an immunity or affirmative defense renders a plaintiff’s claim of liability against a defendant ineffective and brings that liability to an end for all legal purposes. The defendant is no longer ‘chargeable’ with that liability and is not ‘answerable’ to the plaintiff.”
When read in context with the foregoing, the clear import of the phrase “by the settlement” is that, for the statute to create a right of contribution in favor of the settling tortfeasor, the settlement release and no other independent event must extinguish a joint tortfeasor’s liability to the victim. On the other hand, if some other independent event, such as expiration of a statute of limitations or a dismissal with prejudice, has extinguished a tortfeasor’s liability to the victim prior to any settlement, liability no longer exists to be extinguished by a later settlement release.
The majority bases its interpretation of former R.C. 2307.31(B) not on the language of that division, but on an assumption that the legislature couldn’t have meant what it said.2 In support of its analysis, the majority cites the “intolerable paradox” discussed by the Franklin County Court of Appeals in Henry v. Consol. Stores Internatl. Corp. (1993), 89 Ohio App.3d 417, 624 N.E.2d 796. That the “intolerable paradox” is itself a fallacy, however, is apparent from analysis of the following Henry rationale:
*219“To accept appellee’s position, under which the statute of limitations, when successfully invoked as a bar to the plaintiffs’ action, may also serve as a bar to co-tortfeasor claims for contribution, is to accept an intolerable paradox: the plaintiffs’ belated suit against defendant’s co-tortfeasor prejudices the defendant’s right to contribution, when the complete absence of a suit clearly would not.” Id. at 423, 624 N.E.2d at 800.
With respect to the first certified question, it does not matter whether the underlying tort victim named the contribution plaintiff in the tort action, or even that the tort victim filed suit at all. What is important is whether a settlement release obtained from the tort victim extinguished any potential liability on the part of a co-tortfeasor. In this case, the applicable statute of limitations for the tort victim to sue Hoffmann expired before MetroHealth obtained its settlement release. Accordingly, there was simply no remaining liability attributable to Hoffmann for the settlement release to extinguish and, consequently, there is no basis for MetroHealth to compel Hoffmann’s contribution.
With respect to the second certified question, it is true that “but for” Hoffmann’s status as a defendant in the underlying tort action there could be no res judicata bar. That res judicata operates in favor of a party because he prevailed in an earlier lawsuit, however, is neither “intolerable” nor a “paradox.” In this case, res judicata, although different in character, acted exactly like the statute of limitations in that it — not the later settlement release — extinguished any potential liability of Hoffmann to the tort victim.
Additionally, the majority rejects the plain language of the statute based on a hypothetical scenario where a plaintiff in a tort action “wait[s] to file a complaint until a claim against one of the defendants, but not the other, is time-barred, thereby destroying the disfavored defendant’s statutory right to contribution.” That a circumstance may exist where application of a statute according to its terms would be undesirable, however, does not give this court authority to ignore the statute’s manifest purpose as revealed by its unambiguous language. As stated in State ex rel. Foster v. Evatt (1944), 144 Ohio St. 65, 29 O.O. 4, 56 N.E.2d 265, paragraphs seven and eight of the syllabus:
“Courts have no legislative authority and should not make their office of expounding statutes a cloak for supplying something omitted from an act by. the General Assembly.
“There is no authority under any rule of statutory construction to add to, enlarge, supply, expand, extend or improve the provisions of the statute to meet a situation not provided for.” (Citation omitted.)
Applying the plain language of former R.C. 2307.31 and 2307.32 to the facts of this certified case, I conclude that the settlement release obtained by Metro-Health on Hoffmann’s behalf did not act to extinguish Hoffmann’s liability. Any *220such liability already had been extinguished by the statute of limitations and res judicata. Accordingly, I would answer both certified questions in the negative.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.

. This sort of reasoning has no place in the work of statutory interpretation. Our inquiry is limited to “the intent that a reasonable person would gather from the text of the law, placed alongside the remainder of the corpus juris.” (Emphasis added.) Scalia, A Matter of Interpretation: Federal Courts and the Law (1997) 17.